DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 10, 11, 13-16, 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 of U.S. Patent No. 9,582,034. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim the same subject matter.
The claim correspondence is as follows:
Claim
Application
9,582,034
1
1. A wearable electronic device comprising: a body part made of a material, having an inner surface and an outer surface, wherein a cavity is formed on the inner surface of the body part, the cavity extending from the inner surface of the body part towards the outer surface of the body part and having a depth arranged within the inner surface of the body part, an electronic part arranged in the cavity, wherein at least a portion of the electronic part has a thickness that is less than the depth of the cavity, and a coating made of a potting material on the inner surface of the body part, covering the electronic part and the cavity.  
11. A wearable computing device, comprising: an internal housing portion defining a first enclosing structure, the internal housing portion configured to be disposed near a finger of a user; a flexible printed circuit board arranged around a portion of a circumference of an interior surface of the internal housing; at least one component disposed on the flexible printed circuit board; and an external housing portion defining a second enclosing structure, the external housing portion configured to seal the at least one component and the printed circuit board in an internal space defined by the interior surface of the internal housing. & 12. The wearable device of claim 11, wherein the external housing portion comprises a substantially transparent external potting.
2
2. The wearable electronic device according to claim 1, wherein the material is a titanium material.  
Would have been obvious to one of ordinary skill in the art
3
3. The wearable electronic device according to claim 1, wherein the material is selected from a group consisting of: steel, platinum, gold, silver, aluminum, polymer, plastic, tungsten carbide and a metal alloy.  
Would have been obvious to one of ordinary skill in the art
4
4. The wearable electronic device according to claim 1, wherein the electronic part is disposed proximate to a bottom of the cavity.  
 
5
5. The wearable electronic device according to claim 1, wherein the potting material is selected from a group consisting of: epoxy material, silicone, a resin, and a polymer.  
Would have been obvious to one of ordinary skill in the art
6
6. The wearable electronic device according to claim 1, wherein the electronic part is selected from a group consisting of: a battery, an infrared transmitter, a microcontroller, a radio frequency transceiver, a temperature sensor and an infrared receiver.  
13. The wearable computing device of claim 12, wherein the at least one component comprises at least one LED configured to emit at least one of visible light, infrared radiation, and ultraviolet radiation through the external potting.
7
7. The wearable electronic device according to claim 1, wherein the electronic part comprises a circuit board selected from a group consisting of: a rigid-flexible printed circuit board, a flexible printed circuit board.  
11. A wearable computing device, comprising: an internal housing portion defining a first enclosing structure, the internal housing portion configured to be disposed near a finger of a user; a flexible printed circuit board arranged around a portion of a circumference of an interior surface of the internal housing; at least one component disposed on the flexible printed circuit board; and an external housing portion defining a second enclosing structure, the external housing portion configured to seal the at least one component and the printed circuit board in an internal space defined by the interior surface of the internal housing.
8
8. The wearable electronic device according to claim 1, wherein the body part comprises a ring configured to be worn on a finger.  
11. A wearable computing device, comprising: an internal housing portion defining a first enclosing structure, the internal housing portion configured to be disposed near a finger of a user; a flexible printed circuit board arranged around a portion of a circumference of an interior surface of the internal housing; at least one component disposed on the flexible printed circuit board; and an external housing portion defining a second enclosing structure, the external housing portion configured to seal the at least one component and the printed circuit board in an internal space defined by the interior surface of the internal housing.
9
9. The wearable electronic device according to claim 1, wherein the electronic part comprises an electromagnetic induction charging coil.  
 
10
10. A method for forming a wearable electronic device comprising:  providing a body part made of a material, having an inner surface and an outer surface, wherein a cavity is formed on the inner surface of the body part, the cavity extending from the inner surface of the body part towards the outer surface of the body part and having a depth arranged within the inner surface of the body part, disposing an electronic part in the cavity, wherein at least a portion of the electronic part has a thickness that is less than the depth of the cavity, and disposing a coating made of a potting material on the inner surface of the body part, covering the electronic part and the cavity.  
11. A wearable computing device, comprising: an internal housing portion defining a first enclosing structure, the internal housing portion configured to be disposed near a finger of a user; a flexible printed circuit board arranged around a portion of a circumference of an interior surface of the internal housing; at least one component disposed on the flexible printed circuit board; and an external housing portion defining a second enclosing structure, the external housing portion configured to seal the at least one component and the printed circuit board in an internal space defined by the interior surface of the internal housing. & 12. The wearable device of claim 11, wherein the external housing portion comprises a substantially transparent external potting.
11
11. The method according to claim 10, wherein the material is selected from a group consisting of: titanium, titanium alloy, steel, platinum, gold, silver, aluminum, polymer, plastic, tungsten carbide and a metal alloy.  
Would have been obvious to one of ordinary skill in the art
12
12. The method according to claim 10, wherein the electronic part is disposed proximate to a bottom of the cavity, and wherein the electronic part comprises a circuit board selected from a group consisting of: a rigid-flexible printed circuit board, a flexible printed circuit board.  
 
13
13. The method according to claim 10, wherein the potting material is selected from a group consisting of: epoxy material, silicone, a resin, and a polymer.  
Would have been obvious to one of ordinary skill in the art
14
14. The method according to claim 10, wherein the electronic part is selected from a group consisting of: a battery, an infrared transmitter, a microcontroller, a radio frequency transceiver, a temperature sensor and an infrared receiver.  
13. The wearable computing device of claim 12, wherein the at least one component comprises at least one LED configured to emit at least one of visible light, infrared radiation, and ultraviolet radiation through the external potting.
15
15. The method according to claim 14, wherein the potting material comprises a clear material and an opaque material  
Would have been obvious to one of ordinary skill in the art
16
16. The method according to claim 10, wherein the body part comprises a ring configured to be worn on a finger.  
11. A wearable computing device, comprising: an internal housing portion defining a first enclosing structure, the internal housing portion configured to be disposed near a finger of a user; a flexible printed circuit board arranged around a portion of a circumference of an interior surface of the internal housing; at least one component disposed on the flexible printed circuit board; and an external housing portion defining a second enclosing structure, the external housing portion configured to seal the at least one component and the printed circuit board in an internal space defined by the interior surface of the internal housing. & 12. The wearable device of claim 11, wherein the external housing portion comprises a substantially transparent external potting.
17
17. The method according to claim 10, wherein the electronic part comprises an electromagnetic induction charging coil.  
 
18
18. An electronic device configured to be worn on a finger comprising: a C-shaped body part made of a material, having an inner surface and an outer surface, wherein a cavity is formed on the inner surface of the C-shaped body part, the cavity extending from the inner surface of the C-shaped body part towards the outer surface of the C- 49PATENT Attorney Docket No.: 984SPM00048US12 shaped body part and having a depth arranged within the inner surface of the C-shaped body part; an electronic part arranged in the cavity, wherein at least a portion of the electronic part has a thickness that is less than the depth of the cavity, wherein the electronic part comprises: a flexible printed circuit board having an electronic component disposed thereon, wherein the electronic component is selected from a group consisting of: an infrared transmitter, a microcontroller, a radio frequency transceiver, a temperature sensor and an infrared receiver, and a battery coupled to the flexible printed circuit board; and a coating made of a potting material on the inner surface of the body part, covering the electronic part and the cavity.  
11. A wearable computing device, comprising: an internal housing portion defining a first enclosing structure, the internal housing portion configured to be disposed near a finger of a user; a flexible printed circuit board arranged around a portion of a circumference of an interior surface of the internal housing; at least one component disposed on the flexible printed circuit board; and an external housing portion defining a second enclosing structure, the external housing portion configured to seal the at least one component and the printed circuit board in an internal space defined by the interior surface of the internal housing. & 12. The wearable device of claim 11, wherein the external housing portion comprises a substantially transparent external potting.
19
19. The wearable electronic device according to claim 18, wherein the material is selected from a group consisting of: titanium, titanium alloy, steel, platinum, gold, silver, aluminum, polymer, plastic, tungsten carbide and a metal alloy.  
Would have been obvious to one of ordinary skill in the art
20
20. The wearable electronic device according to claim 18, wherein the potting material is selected from a group consisting of: epoxy material, silicone, a resin, and a polymer.
Would have been obvious to one of ordinary skill in the art


Allowable Subject Matter
Claims 4, 9, 12, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689